 
EXHIBIT 10.3
 
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (the “Agreement”) made as of this
10th day of August, 2018 by NEW AGE BEVERAGES CORPORATION, a corporation
organized under the laws of the State of Washington, and NEW AGE HEALTH
SCIENCES, INC., a corporation formed under the laws of the State of Nevada
(collectively, “Grantors” and each a “Grantor”), in favor of SIENA LENDING GROUP
LLC, as lender (together with its successors and assigns, the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, Grantors, NABC, INC., a corporation organized under the laws of the
State of Colorado (“NABC”), and NABC PROPERTIES, LLC, a limited liability
company formed under the laws of the State of Colorado (“NABC Properties”,
Grantors, NABC and each Person joined to the Loan Agreement as a borrower from
time to time, collectively, the “Borrowers”, and each a “Borrower”), have
entered into that certain Loan and Security Agreement dated as of the date
hereof with Lender (as amended, restated, supplemented, or replaced from time to
time, the “Loan Agreement”), providing for the extensions of credit to be made
to Borrowers by Lender;
 
WHEREAS, as security for the Obligations under the Loan Agreement, each Grantor
has granted to Lender, a security interest in substantially all of the assets of
such Grantor including all right, title and interest of such Grantor in, to and
under all now owned and hereafter acquired trademarks, copyrights and patents,
together with the goodwill of the business symbolized by such Grantor’s
trademarks, copyrights and patents and all products and proceeds thereof, to
secure the payment of all amounts owing by Borrowers under the Loan Agreement;
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, each Grantor agrees as follows:
 
1. Incorporation of Loan Agreement. The Loan Agreement and the terms and
provisions thereof are hereby incorporated in their entirety by this reference.
All terms capitalized but not otherwise defined herein shall have the same
meanings ascribed to them in the Loan Agreement.
 
2. Grant and Reaffirmation of Grant of Security Interests. To secure the payment
and performance of the Obligations under the Loan Agreement, each Grantor hereby
grants to Lender, and hereby reaffirms its prior grant pursuant to the Loan
Agreement of a continuing security interest in such Grantor’s entire right,
title and interest in and to the following whether now owned or existing or
hereafter created, acquired or arising:
 
(i) each trademark, trademark application, copyright, copyright application,
patent and patent application listed on Schedule 1 annexed hereto (such
trademarks and trademark applications, the “Trademarks”, such copyrights and
copyright applications, the “Copyrights” and such patents and patent
applications, the “Patents”), together with any reissues, continuations or
extensions thereof, and all of the goodwill of the business connected with the
use of, and symbolized by, each Trademark; and
 
 
1

 
 
(ii) all products and proceeds of the foregoing, including without limitation,
any claim by such Grantor against third parties for past, present or future (a)
infringement or dilution of any Trademark, Copyright or Patent, or (b) injury to
the goodwill associated with any Trademark.
 
3. Covenants. Except as otherwise permitted under the Loan Agreement, each
Grantor agrees not to sell, license, grant any option, assign or further
encumber its rights and interest in the Trademarks, Copyrights or Patents
without prior written consent of Lender.
 
4. Representations and Warranties. Each Grantor hereby represents and warrants
that the Trademarks, Copyrights and Patents listed on Schedule 1 attached hereto
constitute all trademarks, trademark applications, copyrights, copyright
applications, patents and patent applications owned or registered to such
Grantor as of the date of this Agreement.
 
5. Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.
Delivery by facsimile or electronic transmission shall bind the parties hereto.
 
6. Governing Law. This Agreement and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Agreement or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise shall be governed by and construed in accordance with the laws of the
State of New York.
 
7. Termination. This Agreement and the Liens and security interests granted
hereunder shall automatically terminate upon a termination of the Loan Agreement
pursuant to and in accordance with the terms thereof.
 
[Signatures to appear on following page]
 
 
2

 
IN WITNESS WHEREOF, each Grantor has duly executed this Agreement as of the date
first written above.
 
 
 
NEW AGE BEVERAGES CORPORATION
 
 
 
 
 
 
By:  
 
 
 
 
Name:  Brent Willis
 
 
 
Title:  Chief Executive Officer
 

 
 
NEW AGE HEALTH SCIENCES, INC
 
 
 
 
 
 
By:  
 
 
 
 
Name:  Brent Willis
 
 
 
Title:  Chief Executive Officer
 

 
Agreed and Accepted
As of the Date First Written Above
 
SIENA LENDING GROUP LLC
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name: James Persico
 
 
 
 
 
Title:  Authorized Signatory
 
 
 
 
 
   
 
 
 
 
By:
   
 
 
 
 
 
Name:  Steven Sanicola  
 
 
 
 
 
Title:  Authorized Signatory
 
 
 
 
 
   
 
 
 
 
 
   
 
 
 
 

 
 
3

 
 
SCHEDULE 1
 
Trademarks
 
Owner
 
Trademark Title
 
Application No.
 
Date of Application
 
Reg. No.
 
Date of Registration
New Age Beverages Corporation
 
Búcha
 
86694956
 
7/16/2015
 
5025217
 
8/23/2016
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
Aspen Pure®
 
85025636
 
4/28/2010
 
3845505
 
9/7/2010
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

76438612
 

8/7/2002
 

2958731
 

5/31/2005
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
XingEnergy®
 
77312629
 
10/24/2007
 
4218006
 
10/2/2012
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
XingTea®
 
77050595
 
11/25/2006
 
3289696
 
9/11/2007
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
Coco-Libre
 
85243126
 
2/5/2011
 
4094652
 
01/31/2012
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
PediaAde
 
87599349
 
9/7/2017
 
Pending
 
Pending
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
BÚCHA
 
85087186
 
07/18/2010
 
3999942
 
07/19/2011
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
‘NHANCED
 
87846811
 
03/23/2018
 
Pending
 
Pending
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
LIBERATE YOUR THIRST
 
86609758
 
04/24/2015
 
4863045
 
12/01/2015
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
XING JUICE
 
85665801
 
06/29/2012
 
4297827
 
03/05/2013
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
XING (Stylized)
 
76636564
 
04/20/2005
 
3078333
 
04/11/2006
 
 
 
 
 
 
 
 
 
 
 
New Age Beverages Corporation
 
XING
 
76636563
 
04/20/2005
 
3078332
 
04/11/2006

 
 
4

 

 
SCHEDULE 1 CONT’D
 
Copyrights
 
None
 
SCHEDULE 1 CONT’D
 
Patents and Patent Applications
 
Owner
 
Patent Title
 
Application No.
 
Date of Application
 
Reg. No.
 
Date of Registration
New Age Health Sciences, Inc.
 
Multiple Antioxidants Micronutrients
 
10/229,271
 
8/28/02
 
6,849,613
 
2/1/05
 
 
 
 
 
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Formulations Comprising Multiple Dietary and Endogenously Made Antioxidants and
B-Vitamins
 
11/357,246
 
2/11/06
 
7,399,755
 
7/15/08
 
 
 
 
 
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Use Of Multiple Antioxidants Micronutrients as Systemic Biological
Radioprotective Agents Against Potential Ionizing Radiation Risks
 
10/229,274
 
8/28/02
 
7,449, 451
 
11/11/08
 
 
 
 
 
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Micronutrient Formulations For Treatment of Diabetes Mellitus
 
11/943,176
 
11/20/07
 
7,605,145
 
10/20/09
 
 
 
 
 
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Micronutrient Formulations for Pulmonary and Heart Health
 
12/157,077
 
6/6/08
 
7,628,984
 
12/8/09
 
 
 
 
 
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Micronutrient Formulations for Hearing Health
 
12/080,189
 
4/1/08
 
7,635,469
 
12/22/09
 
 
 
 
 
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Multiple Antioxidant Optimal Health/Veteran’s Ultimate Complete Formulation
 
11/671,317
 
2/5/07
 
8,221,799
 
7/17/12
 
 
 
 
 
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Multiple Antioxidant Micronutrients
 
11/032,831
 
1/11/05
 
8,592,392
 
11/26/13
 
 
 
 
 
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Micronutrient Formulations for Radiation Applications
 
12/284,841
 
9/25/08
 
9,655,966
 
5/23/17
 
 
 
 
 
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Antioxidants Micronutrients in Electronic Cigarettes
 
14/756,311
 
8/25/15
 
TBA
 
TBD
 
 
 
 
 
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Composition of Micronutrients and Phytochemicals
 
62/553,2601
 
9/1/17
 
N/A
 
N/A
 
 
 
 
   
 
 
 
 
 
 
New Age Health Sciences, Inc.
 
Compositions of Nutrients and Phytochemicals for Preoperative Functional
Beverages in Enhanced Recovery After Surgery (ERAS) Protocols
 
62/685,4981
 
6/15/18
 
N/A
 
N/A

 
1 These patents are currently owned by the inventor, Gerald M. Hasse, Dr. Haase
has agreed to assign these patents over to New Age Beverages Corporation as soon
as the terms of their agreement are satisfied.
 
 
5
